                                                                                       FILED
                                                                                       CLERK
UNITED STATES DISTRICT COURT                                                10/22/2019 10:05 am
EASTERN DISTRICT OF NEW YORK
                                                                              U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF NEW YORK
 STRIKE 3 HOLDINGS, LLC,                                                      LONG ISLAND OFFICE
                                                       Civil Action No. 2:18-cv-06808-JMA-SIL
                        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 24.45.216.146,

                        Defendant.


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                       WITHOUT PREJUDICE OF JOHN DOE

        PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe

(“Defendant”) from this action without prejudice.        John Doe was assigned the IP address

24.45.216.146. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

Plaintiff’s Complaint nor filed a motion for summary judgment.

        Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: October 21, 2019                       Respectfully submitted,


                                              By:     /s/ Jacqueline M. James__
      Case closed.                                    Jacqueline M. James, Esq. (#1845)
      SO ORDERED.                                     The James Law Firm, PLLC
      /s/ JMA, USDJ                                   445 Hamilton Avenue, Suite 1102
      10/22/2019                                      White Plains, New York 10601
                                                      T: 914-358-6423
                                                      F: 914-358-6424
                                                      E-mail: jjames@jacquelinejameslaw.com
                                                      Attorneys for Plaintiff




                                                  1
